DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
The claim refers to “one end” and “the other end” of the flexible elements throughout, however there is no indication that the flexible elements comprise only two ends, therefore the limitation of “the other end” is indefinite since it is unclear as to how the end would be defined.
The claim recites in line 5 the limitation that the first plate “is located corresponding to a first sensing element” disposed on the substrate. It is unclear as to what is meant by this or when a location would not be considered “corresponding to” the sensing element.
Line 7 recites the limitation of a second plate with “the other end of the second flexible element” however no first end of the second flexible element has been disclosed so it is unclear as to the actual arrangement of the elements.
Line 14 of the claim recites the limitation that the rotating plate “is located corresponding to a second sensing element and a third sensing element” disposed on the substrate. It is unclear as to what is meant by this or when a location would not be considered “corresponding to” the sensing element.
Line 17 recites the limitation that the sixth flexible element is “set at” the inner edge of the frame, however it is unclear as to what is meant by this. For example, does it refer to merely a location of a part or an attachment?
Line 18 recites the limitation that the third plate “is located corresponding to a fourth sensing element” disposed on the substrate. It is unclear as to what is meant by this or when a location would not be considered “corresponding to” the sensing element.
Regarding claim 2, the claim is unclear because the phrase “wherein a third through-hole set on the first plate” does not read in a manner which defines the hole. Additionally, a third through hole was previously disclosed in line 11 of claim 1 and it is unclear if this is the same through-hole or not.
Regarding claim 4, it appears as though the claim should read that the flexible element is disposed in the claimed manner (emphasis added), however if the claim is worded correctly there appears to be additional language missing from the end of the claim.
Regarding claim 5, the claim refers to “the third through-hole” which is unclear for the same reasons as addressed in claim 2 from which the claim depends.
Regarding claim 6, it appears as though the claim should read that the eight flexible element is disposed in the claimed manner (emphasis added), however if the claim is worded correctly there appears to be additional language missing from the end of the claim.
Regarding claim 7, the claim recites the limitation that the third plate [is] equipped with a fourth through hole. It is unclear as to what is meant by the term “equipped” and how it differs from the previous language of being “set” in the plate.
Regarding claim 9, it appears as though the claim should read that the flexible element is disposed in the claimed manner (emphasis added), however if the claim is worded correctly there appears to be additional language missing from the end of the claim.
Regarding claim 11, it appears as though the claim should read that the flexible element is disposed in the claimed manner (emphasis added), however if the claim is worded correctly there appears to be additional language missing from the end of the claim.
Regarding claims 9-11, the claims recite the limitation of “the fourth through-hole” which lacks antecedent basis. Since the limitation was first recited in claim 7 and not claim 3, 2 or 5 from which claims depend respectively, it is unclear if the limitation lacks antecedent basis or if the claims should depend from claim 7.
Regarding claim 12, the claim recites the limitation that an inner edge of the body [is] equipped with the first flexible element. It is unclear as to what is meant by the term “equipped” and how or if it differs from merely being attached to.
Regarding claim 13, the claim uses the phrase that the plates “correspond to” other elements throughout. It is unclear as to what is meant by this or when a location would not be considered “corresponding to” in the manner claimed. 
The claim further recites the limitations of “making horizontal movement,” “making axial rotation,” etc. It is unclear what is meant by these terms with regard to the verb “making” since the movements themselves would not be part of the structure. 

 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 13, the claim recites the term “making” throughout in reference to the plates in the structure. It is unclear as to what is meant by this limitation or how one of ordinary skill in the art would reproduce it and the claim is therefore not enabled. 

All claims which depend from those above are rejected for the same reasons due to their dependency thereon.

Allowable Subject Matter
Claims 1-14 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861